Per Curiam.

This is the case of an apprentice, employed by the defendants, without the consent or knowledge of his master. The master is entitled to his earnings, whether the defendants did, or did not know that he was an apprentice. (1 Vez. sen. 83. 48. 1 Salk. 68. 1 Comyn on Contracts, 224, 225.) In case of a hired servant, the employer must have notice, to make himself answerable; (2 Lev. 63. 1 Black. Comm. 429.) The decision, at the circuit, was correct, and the motion for a new trial is denied.
Rule refused.(a)

 See Hurg. note (1). Co. Litt. 117. a.